Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 1 of 14 PageID: 456



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    MATTHEW TOMCZAK,                      1:19-cv-19524-NLH-JS

                   Plaintiff,             OPINION

          v.

    STRIPES, LLC, et al.,

                   Defendants.


APPEARANCES:

MATTHEW BENJAMIN WEISBERG
WEISBERG LAW
7 SOUTH MORTON AVENUE
MORTON, PA 19070

GARY SCHAFKOPF
HOPKINS & SCHAFKOPF, LLC
11 BALA AVENUE
BALA CYNWYD, PA 19004

           On behalf of Plaintiff

JASON ALEXANDER CABRERA
COZEN O’CONNOR
1650 MARKET STREET
SUITE 2800
PHILADELPHIA, PA 19103

           On behalf of Defendants

HILLMAN, District Judge

      Plaintiff brings this action under Section 502(a)(1)(B) of

the Employee Retirement Income Security Act of 1974 (“ERISA”),

29 U.S.C. § 1132(a)(1)(B), to recover insurance benefits

allegedly owed to him.      Presently before this Court is

                                     1
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 2 of 14 PageID: 457


Defendants Stripes LLC and Sunoco LP’s (collectively

“Defendants”) Motion for Summary Judgment.          (ECF No. 23.)    For

the reasons expressed below, Defendants’ Motion will be granted.

                                BACKGROUND

      Plaintiff’s employment with Defendant Stripes LLC began on

or about December 11, 2013.       (Statement of Undisputed Material

Facts “SUMF” ¶18.)     At the time of hire, Plaintiff acknowledged

that he received a copy of the Sunoco LP handbook, that he read

it thoroughly, and that he agreed to abide by its policies.

(SUMF ¶20.)    Plaintiff acknowledged that his employment was at-

will.   (SUMF ¶21.)    Plaintiff also executed an Arbitration

Agreement in which he agreed that “all claims relating to your

application or candidacy for employment, your employment or the

termination of your employment from the Company shall be

submitted to binding and final arbitration.” (SUMF ¶22.)             At the

inception of his employment, Plaintiff elected not to accept

longer term disability coverage.         (SUMF ¶19.)   Once Plaintiff

completed the manager in training program, he was promoted to

store manager and at that time he received long term disability

coverage through The Hartford via AFTA Sunoco Store Management &

Managers In Training program. (SUMF ¶24.)          Plaintiff

subsequently reaffirmed his agreement to mediate and arbitrate

employment-related disputes with the company when he executed a

“Resolve Program and Mutual Arbitration Agreement” (the

“Mediation and Arbitration Agreement”).         (SUMF ¶25.)    The
                                     2
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 3 of 14 PageID: 458


Mediation and Arbitration Agreement required Plaintiff to submit

to mediation and binding arbitration for all claims or

controversies arising out of or relating to his employment,

including claims under ERISA “except for claims for employee

benefits under any group health plan sponsored by” the company.

(SUMF ¶26.)

      Following an incident in March 2018, Plaintiff was issued a

written discipline, and informed that it was his final warning,

and that “further infractions will result in termination of

employment.”    (SUMF ¶¶27-35.)     Following a second incident in

August 2018, Plaintiff’s supervisor reviewed Plaintiff’s

disciplinary history, which included the final written warning

issued to Plaintiff on March 13, 2018, and determined that

“[p]er our progressive discipline process, this warrants

immediate dismissal.”      (SUMF ¶¶36-41.)     As such, on September

10, 2018, Plaintiff’s supervisor made the decision to terminate

Plaintiff’s employment, effective immediately, and signed

Plaintiff’s discipline and termination on September 10, 2018 at

5:24 pm.    (SUMF ¶42.)    Plaintiff points out that there is no

evidence in the record that Plaintiff received the Employee

Discipline Notice nor any evidence that Plaintiff received the

letter in the record dated September 20, 2018, which notified

Plaintiff of his termination effective September 10, 2018 “as a

result of the incident on August 29 and your previous violation

of policy and procedure.”       (SUMF ¶44; ECF No. 25-2 at ¶¶42-43.)
                                     3
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 4 of 14 PageID: 459


Plaintiff’s last full day of work was on September 13, 2018.

(ECF No. 25-3 at ¶8.)      Plaintiff also contends he performed

payroll services for his employer on September 17, 2018.             (ECF

No 25-3 at ¶11.)

      On September 25, 2018, Plaintiff was sent a COBRA

continuation rights form; however, Plaintiff did not elect COBRA

continuation coverage.      (SUMF ¶¶45-47.)     Following his

termination, Plaintiff advised claims representatives from The

Hartford, in its capacity as claims administrator for long term

disability benefits claims, that he fell on the morning of

September 14, 2018 and was hospitalized.         (SUMF ¶48.)     Plaintiff

also advised that: (i) his last full day at work was September

13, 2018; (ii) he fell on the morning of September 14, 2018

while getting ready for work; and, (iii) Plaintiff performed

payroll services for his employer on September 17, 2020.             (ECF

No. 25-2 at ¶48.)     On September 20, 2018, while in the hospital,

Plaintiff advised claims administrators from The Hartford that

he had suffered a stroke.       (SUMF ¶50.)    Between October 10, 2018

and March 13, 2019, Tomczak received $14,131.64 in New Jersey

state statutory short term disability benefits from Sunoco via

The Hartford’s claims administration process.          (SUMF ¶52.)

     During The Hartford’s review process, it was noted that the

“employer first advised they terminated him effective 09/10/18

and now is stating he resigned 09/13/18” and Plaintiff denied

that he resigned.     (ECF No. 25-3 at ¶¶13-14.)       The Hartford
                                     4
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 5 of 14 PageID: 460


determined that Plaintiff’s date of disability was September 14,

2018.     (ECF No. 25-3 at ¶20.)    The Hartford denied Plaintiff’s

claim for long term disability benefits on October 10, 2018.

(SUMF ¶53.)    On November 30, 2018, Plaintiff spoke to a long

term disability analyst with The Hartford who explained that his

claim was denied because the documentation received from his

employment was prior to the date of disability.           (ECF No. 25-2.

at ¶57.)     Despite the denial on October 10, 2018, Plaintiff

remained in communication with The Hartford through April 3,

2019.     (ECF No. 25-3 at ¶22.)    Between October 10, 2018 and

April 3, 2019, Plaintiff was in contact with The Hartford

concerning his denied benefits on fourteen occasions.            (ECF No.

25-3 at ¶22.)     In October 2019, Plaintiff commenced the instant

action.    He asserts a single claim for denial of insurance

benefits in violation of Section 502(a)(1)(B).          (SUMF ¶59.)

Discovery in this matter was limited by agreement of the parties

and by judicial order to the administrative record only.            (SUMF

¶6.)

                                DISCUSSION

   A. Subject Matter Jurisdiction

       This Court exercises jurisdiction pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 1132(f).

   B. Legal Standard

       Summary judgment is appropriate where the Court is

satisfied that “‘the pleadings, depositions, answers to
                                     5
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 6 of 14 PageID: 461


interrogatories, and admissions on file, together with the

affidavits if any,’ . . . demonstrate the absence of a genuine

issue of material fact” and that the moving party is entitled to

a judgment as a matter of law.        Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986) (citing FED. R. CIV. P. 56).

      An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party's favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).    A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.      Id.   “In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence ‘is to be believed and

all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

(citing Anderson, 477 U.S. at 255).

      Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying

those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence
                                     6
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 7 of 14 PageID: 462


of a genuine issue of material fact.”); see Singletary v. Pa.

Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

the initial burden is on the summary judgment movant to show the

absence of a genuine issue of material fact, ‘the burden on the

moving party may be discharged by “showing”—that is, pointing

out to the district court—that there is an absence of evidence

to support the nonmoving party's case’ when the nonmoving party

bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

at 325)).

      Once the moving party has met this burden, the nonmoving

party must identify, by affidavits or otherwise, specific facts

showing that there is a genuine issue for trial.           Celotex, 477

U.S. at 324.    A “party opposing summary judgment ‘may not rest

upon the mere allegations or denials of the . . . pleading[s].’”

Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).            For

“the non-moving party[] to prevail, [that party] must 'make a

showing sufficient to establish the existence of [every] element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.’”         Cooper v. Sniezek, 418 F.

App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

Thus, to withstand a properly supported motion for summary

judgment, the nonmoving party must identify specific facts and

affirmative evidence that contradict those offered by the moving

party.   Anderson, 477 U.S. at 257.


                                     7
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 8 of 14 PageID: 463


    C. Analysis

      Defendants argue summary judgment is warranted because the

Defendants did not make the ultimate determination to deny

Plaintiff’s claim for disability benefits and instead simply

supplied the information regarding when Plaintiff’s employment

ended and that this was all it was required to do and the extent

of input they had.     Defendants further explain that “The

Hartford, in its capacity as Claims Administrator for

Plaintiff’s disability benefits, had the responsibility of

considering his claim and properly denied it on the basis that

the Plaintiff was not in an eligible employee group (i.e.,

because he had been terminated prior to the onset of his

disability.)”     (ECF No. 23-2 at 10-11.).      Defendants then point

out the fact that plaintiff failed to name The Hartford as a

party to the suit. 1    (Id. at 11.)     In response, Plaintiff

contends that “the termination of Plaintiff was committed retro-

actively [and] it is clear that Plaintiff is entitled to

benefits, which the plan administrator improperly denied.”             (ECF

No. 25-1 at 7.)      Plaintiff further explains that Defendants



1 This Court’s analysis does not focus on the denial of
Plaintiff’s medical benefits, for which AmeriBen was the Claims
Administrator. This is because Plaintiff “admitted” the
following fact: “On October 30, 2019, Tomczak filed the instant
lawsuit, alleging a single count under Section 502(a)(1)(B) of
ERISA for denial of insurance benefits.” (ECF No. 25-2 at 59.)
Accordingly, this Opinion is narrowed to the denial of
Plaintiff’s long-term disability benefits, for which The
Hartford is the Administrator.
                                8
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 9 of 14 PageID: 464


actually reported two separate end dates for Plaintiff’s

employment to The Hartford.       First it was reported Plaintiff was

terminated effective September 10, 2018.         Second it was reported

that Plaintiff resigned with an effective date of September 13,

2018.   (ECF No. 25-1 at 7-8.)      Plaintiff further contends that

“the record demonstrates that while Moving Defendants made the

decision to terminate Plaintiff, Tomczak on September 10, 2018,

Plaintiff, Tomczak was not notified of the termination until at

least September 20, 2018 - six days after Plaintiff, Tomczak’s

date of disability as determined by the Administrator.”            (ECF

No. 25-1 at 8.)     Plaintiff concludes that “the Administrator

possessed sufficient information to determine that Plaintiff,

Tomczak was an employee on Friday, September 14, 2018 as the

Administrator, in his or her own words stated, ‘there is video

evidence and work evidence he worked 09/13/18 and 09/17/18.’ As

such, the Administrator’s denial, based on a termination date of

September 10, 2018, is ‘unsupported by substantial evidence’ and

must be overturned.”      (ECF No. 25-1 at 10.)      In response,

Defendants reiterate that the extent of their involvement in The

Hartford’s review process was providing the information

regarding the end of Plaintiff’s employment.          Defendants explain

that The Hartford ultimately made the decision to deny

Plaintiff’s claims and that given the extent of their

involvement they are not a proper defendant and instead the

proper defendant is The Hartford.        (ECF No. 26 at 2-4.)
                                     9
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 10 of 14 PageID: 465


      Defendants further explain that Plaintiff’s focus on the

failure to notify plaintiff of his termination lies in an

employment action against the Defendants, which would be subject

to mandatory arbitration, and not in the current benefits claim

before this Court.      (ECF No. 26 at 3-4.)      Although this Court

does not condone Defendants’ actions of providing two

inconsistent employment end dates and reasons to The Hartford,

this Court finds such a fact immaterial as both dates provided

still occurred prior to the date of disability, September 14,

2018.     This Court concludes that summary judgment is warranted

here because Defendants are not proper defendants in this

action.    For this reason, this Opinion will not address

Defendants’ alternative argument in support of their Motion for

Summary Judgment.

      ERISA empowers a “participant [in] or beneficiary [of]” an

employee benefit plan to bring an action to “recover benefits

due to him under the terms of his [or her] plan . . . .”             29

U.S.C. § 1132(a)(1)(B).       To assert a claim for denial of

benefits under Section 1132(a)(1)(B), a plaintiff must allege

that “he or she . . . ha[s] a right to benefits that is legally

enforceable against the plan,’ and that the plan administrator

improperly denied those benefits.”         Fleisher v. Standard Ins.

Co., 679 F.3d 116, 120 (3d Cir. 2012) (quoting Hooven v. Exxon

Mobil Corp., 465 F.3d 566, 574 (3d Cir. 2006).


                                     10
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 11 of 14 PageID: 466


      The proper defendant in action brought under Section

1132(a)(1)(B) is either “the plan itself (or plan administrators

in their official capacities only).”          Graden v. Conexant

Systems, 496 F.3d 291, 301 (3d. Cir. 2007) (citing Chapman v.

ChoiceCare Long Island Term Disability Plan, 288 F.3d 506, 509-

10 (2d Cir. 2002)).      “Thus, if entitlement to benefits is

established, the court can direct the plan administrator to pay

them from the assets of the plan, much as a trustee may be

compelled to satisfy a trust obligation from trust assets.”

Hahnemann Univ. Hosp. v. All Shore, Inc., 514 F.3d 300, 308 (3d

Cir. 2008).

      The Third Circuit has explained that “exercising control

over the administration of benefits is the defining feature of

the proper defendant under 29 U.S.C. § 1132(a)(1)(B).”            Evans v.

Employee Benefit Plan, 311 F. App’x 556, 558 (3d Cir. 2009).

“Examples of control over the administration of benefits include

having the discretion to interpret the terms of the policy and

to determine eligibility.”       Gadsby v. United of Omaha Life Ins.

Co., No. 18-2214, 2019 WL 1405845, at *4 (E.D. Pa. Mar. 28,

2019)(citing Newcomer v. Henkels & McCoy, Inc., No. 16-2119,

2017 WL 3268155, at *3 (M.D. Pa. Aug. 1, 2017); Prof’l

Orthopedic Assocs., Pa., Cohen v. Horizon Blue Cross Blue Shield

of New Jersey, No. 14-4731, 2015 WL 5455820, at *5 (D.N.J. Sept.

16, 2015)). Consequently, if a plan’s written instrument

“specifically delegate[s] . . . the discretion to determine
                                     11
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 12 of 14 PageID: 467


eligibility for benefits” to a third party, as was the case in

Evans, the employer sponsoring that plan would not be a proper

defendant.    Id. at 558-59.     “In contrast, if an employer

authorizes a third party to process claims or determine

eligibility but nonetheless retains the ultimate power to

decide, at its discretion, disputed claims, that employer would

be a proper defendant.”       Woerner v. FRAM Grp. Operations, LLC,

No. 12-6648, 2017 WL 1735683, at *2 (D.N.J. April 27, 2017)

(citing Terry v. Bayer Corp., 145 F.3d 28, 35 (1st Cir. 1998);

Harris Trust & Sav. Bank v. Provident Life & Accident Ins. Co.,

57 F.3d 608, 613-14 (7th Cir.1995); Kyle Rys., Inc. v. Pac.

Admin. Servs., Inc., 990 F.2d 513, 516 (9th Cir.1993); Baker v.

Big Star Div. of The Grand Union Co., 893 F.2d 288, 289-90 (11th

Cir. 1989); Me. Coast Mem’l Hosp. v. Sargent, 369 F. Supp. 2d

61, 64 (D. Me. 2005)).

      Here, it is undisputed the Administrator of Plaintiff’s

long term disability claim was The Hartford and Defendants only

involvement with the denial of Plaintiff’s claim was providing

The Hartford with information regarding when Plaintiff’s

employment ended.      Following Plaintiff’s termination, Plaintiff

advised claims representatives from The Hartford, in its

capacity as claims administrator for long term disability

benefits claims, that he fell on the morning of September 14,

2018 and was hospitalized.       In addition, Plaintiff notified The

Hartford that: (i) his last full day at work was September 13,
                                     12
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 13 of 14 PageID: 468


2018; (ii) he fell on the morning of September 14, 2018 while

getting ready for work; and, (iii) Plaintiff performed payroll

services for his employer on September 17, 2020.           Later, on

September 20, 2018, while in the hospital, Plaintiff advised

claims administrators from The Hartford that he had suffered a

stroke.    It is further undisputed The Hartford denied

Plaintiff’s claim for long term disability benefits.

      Here, as detailed by both parties, The Hartford had the

discretion to administer Plaintiff’s benefits and ultimately

decided to deny Plaintiff’s claim.         The only actions Plaintiff

directs this Court to is Defendant’s notification to The

Hartford regarding the end of Plaintiff’s employment.            This

action fails to demonstrate Defendants had control over the

determination of whether Plaintiff was owed disability benefits.

In fact, Plaintiff argues “the Administrator [The Hartford]

possessed sufficient information to determine that Plaintiff,

Tomczak was an employee on Friday, September 14, 2018 . . . the

Administrator’s denial, based on a termination date of September

10, 2018, is ‘unsupported by substantial evidence’ and must be

overturned.”     This argument establishes that even Plaintiff

understands The Hartford and not the Defendants had the ultimate

power to decide disputed claims, which is fatal to his ERISA

claim.    Lash v. Reliance Std. Life Ins. Co., No. 16-235, 2017 WL

1232177 (E.D. Pa. April 4, 2017)(“[B]ecause the First Amended

Complaint alleges that Reliance made the final decision to deny
                                     13
Case 1:19-cv-19524-NLH-JS Document 27 Filed 02/12/21 Page 14 of 14 PageID: 469


Lash’s claim for long-term disability benefits, it does not

plausibly allege that Matrix exercised the requisite control

over the administration of benefits to support a claim against

Matrix pursuant to § 1132(a)(1)(B).”).         Plaintiff’s argument

supports the idea that The Hartford and not the Defendants

“authority or responsibility for administering benefits under

the Plan.”    Evans, 311 F. App’x at 558.         As the Defendants

note, and this Court agrees, to the extent Plaintiff believes

The Hartford acted improperly and abused its discretion, his

grievances lie with The Hartford and not Defendants.

Accordingly, this Court will grant Defendants’ Motion for

Summary Judgment.

                                 CONCLUSION

      For the reasons stated above, the Court will grant

Defendants’ Motion for Summary Judgment.          An appropriate Order

will be entered.




Date: February 12, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     14
